Citation Nr: 0834349	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-24 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for status post right hip fracture, and total hip 
replacement.

2.  Entitlement to service connection for status post left 
total hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied the veteran's 
application to reopen a previously denied claim for service 
connection for status post right hip fracture, total hip 
replacement, and denied his claim for service connection for 
status post left total hip replacement.  

In a Supplemental Statement of the Case (SSOC) dated June 
2007, the RO determined that new and material evidence had 
been received, and subsequently reopened the veteran's claim.  
Despite any determination reached by the RO, the Board must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been received in order 
to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).
  
The veteran testified before the undersigned Veterans Law 
Judge at a July 2008 hearing held at the Hartford, 
Connecticut RO.  A transcript of that proceeding has been 
associated with the claims file.

The issue of entitlement to service connection for status 
post left total hip replacement is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  By an unappealed RO decision dated October 1998, the 
veteran's application to reopen his claim for service 
connection for a right hip disability was denied on the basis 
that no new and material evidence had been submitted.  

2.  Evidence received since the October 1998 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1998 RO decision denying the veteran's claim 
for service connection for a right hip disability is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); C.F.R. § 
3.156(a) (2007).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for status post right 
hip fracture, total hip replacement, having been submitted, 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

As the claim is being reopened and remanded for further 
development, any errors in complying with VA's duties to 
notify and assist under the VCAA are harmless.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II. New and Material Evidence

An unappealed rating decision dated October 1998 denied the 
veteran's claim for service connection for a right hip 
disability because the evidence of record showed that the 
claimed disability was not incurred in or aggravated by 
military service.  The RO provided the veteran notice of this 
rating decision and his appellate rights in an October 1998 
letter, and the veteran did not file a notice of 
disagreement.  Therefore, the rating decision is final based 
on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
"New" evidence means existing evidence not previously 
received by VA.  "Material" evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) 2007.

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; C.F.R. § 
3.156.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

The veteran contends that a right hip fracture, and 
subsequent total hip replacement are the result of his active 
duty service.  (See RO hearing transcript, September 2006, 
Travel Board hearing transcript, July 2008.)  Specifically, 
the veteran claims that he sustained a fractured right hip in 
a February 1982 in-service automobile accident, when the car 
he was riding in struck a tree in mid-air and flipped several 
times, throwing him several dozen feet from the automobile.  
Id.  (See also VA examination report, May 2007.)  The veteran 
claims that this injury progressed to the point where it 
became necessary that he undergo a total right hip 
replacement in March 1998.  (See RO hearing transcript, 
September 2006, Travel Board hearing transcript, July 2008.)      

The Board notes that the veteran's original claim for service 
connection for residuals of a motor vehicle accident, 
including bruised ribs, right hip pain, and cardiac contusion 
was denied in December 1986, based on the fact that there was 
no evidence of fracture of any extremity, and that subsequent 
service medical records revealed no complaints of, treatment 
for, or diagnosis of any condition attributable to that 
accident.  (See rating decision, December 1986.)  Annual 
examinations during service in August 1982, June 1983, and 
May 1984 were negative for any residuals of the accident. 
(See Medical Examination Reports, August 1982, June 1983 and 
May 1984.)  The record reveals that the veteran did not show 
up for his service separation examination.  

Following the initial RO rating decision in December 1986, 
the veteran made several attempts to have his denied service 
connection claim reopened by submitting additional evidence, 
including VA Medical Center (VAMC) outpatient and inpatient 
treatment records, private medical treatment records, a 
Mississippi traffic accident report dated February 14, 1982, 
including statements from witnesses to the accident, and the 
veteran's own lay statements regarding his disability and how 
his right hip was injured.

The new evidence submitted since the October 1998 RO decision 
consists of the veteran's testimony during a September 2006 
RO hearing, a report from a May 2007 VA joints examination, 
the veteran's testimony during a July 2008 hearing before a 
Veteran's Law Judge, and the veteran's own lay statements.  
In the report of the VA examination, it was noted that, in 
1990, a physician had diagnosed "severe osteoarthritis of 
the right hip, presumably post-traumatic in nature," and 
concluded that in a 32-year-old patient, findings of 
osteoarthritis are most likely post-traumatic.  It was also 
noted that, prior to a March 1998 total right hip replacement 
surgery, the then 39-year-old veteran was found to have had 
severe post-traumatic osteoarthritis and post-traumatic 
degenerative joint disease of the right hip.  The examiner 
also stated that given the veteran's age, a vascular necrosis 
of the hip could not be ruled out. 

Following his review of the claims file, and the veteran's 
self-reported history, the VA examiner physically examined 
the veteran and performed several tests.  Based on the 
evidence of record, he concluded the following:

[I]t is possible that the veteran's bilateral 
hip conditions are the result of substance 
abuse or the motor vehicle accident.  The 
medical literature clearly establishes that 
trauma is the most common cause of hip joint 
avascular necrosis and 
osteoarthritis/degenerative joint disease.  
Avascular necrosis and degenerative changes 
can occur as late as 10 years after subcapital 
fractures of the femur or other injury.  
Although [the veteran] did not report specific 
hip joint symptoms or have abnormal hip joint 
physical examination findings at the time of 
the accident, this does not rule out the 
possibility that the subsequent development of 
avascular necrosis occurred.  Other risk 
factors for degenerative disease and avascular 
necrosis include alcohol abuse and steroid 
use.  Based upon the above[,] it can not be 
concluded without resorting to speculation if 
the right hip condition or the left hip 
condition are the result of the motor vehicle 
accident, or are the result of alcohol abuse, 
or some other cause, such as steroid use ....  
It is possible that these conditions are the 
result of the motor vehicle accident; however, 
it is also equally possible that these 
conditions are the result of substance abuse.

(See VA medical examination, May 2007.)  

The Board recognizes that the VA examiner ultimately found 
that any suggestion of a relationship between the current 
disability was speculative, and that a connection to service 
that is only general or speculative in nature is of no 
probative value.  See Bostain v. West, 11 Vet. App. 127 
(1998); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Significantly, however, the examiner also specifically noted 
that the medical literature clearly established that trauma 
was the most common cause of hip joint avascular necrosis and 
osteoarthritis/degenerative joint disease.  The examiner also 
referred to clinical findings of severe post-traumatic 
osteoarthritis and post-traumatic degenerative joint disease 
of the right hip at only 39 years of age.  In light of these 
comments, the Board believes that the overall report meets 
the low threshold of being both new and material to the 
previously denied claim.

In essence, the Board finds that the newly received evidence 
relates directly to the issue of whether the veteran's right 
hip fracture, total hip replacement, was the result of an in-
service injury, and raises a reasonable possibility of 
substantiating his claim, the Board concludes that the claim 
is reopened. 

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development of the claim is 
necessary.  This is detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for status 
post right hip fracture, total hip replacement, is reopened.  
To this extent only, the appeal is granted.

REMAND

The veteran claims entitlement to service connection for 
status post right hip fracture, and total hip replacement, as 
well as entitlement to service connection for status post 
left total hip replacement as a result of an in-service 
automobile accident.  (See RO hearing transcript, September 
2006, Travel Board hearing transcript, July 2008.)  The 
February 1982 accident was documented in the veteran's 
service treatment records, which show that on the day of the 
accident, he was transported to Keesler Air Force Base 
Hospital.  (See Emergency care and treatment record, and 
Narrative summary, February 1982.)  The hospital records 
indicate that the veteran denied loss of consciousness, 
visual changes, scotomata, headache, paresis or paralysis.  
(See Narrative summary, February 1982.)  Although he 
complained of some middle back pain, he denied any other 
pain, including any extremity pain.  Id.  Upon examination, 
the veteran's extremities were found to be without any 
evidence of fracture, were within normal limits, had full 
range of motion, and were neurologically intact.  Id.  X-rays 
revealed normal findings.  Id.  During his hospital stay, the 
veteran's treatment was focused primarily on his cardiac 
contusion, for which he was placed in intensive care.  Id.  
The medical evidence indicates that he received no treatment 
at all for his pelvis, hips or legs.  The diagnosis was 
cardiac contusion, status post motor vehicle accident.  Id.  
The treating physician indicated that the veteran's prognosis 
for complete recovery was extremely good.  Id.

As noted above, subsequent in-service annual examinations in 
August 1982, June 1983, and May 1984 were negative for any 
residuals of the accident.  During each of the examinations, 
the veteran specifically indicated that he had no lower 
extremity, pelvic, spine or other musculoskeletal problems or 
abnormalities.  (See examination reports, August 1982, June 
1983, May 1984.)

After separation from service in June 1985, the record 
indicates that the veteran first sought treatment for right 
hip pain in 1990.  In October 1990, he was examined by a 
private physician, Dr. James Pattillo.  Dr. Pattillo 
diagnosed the veteran with right hip severe osteoarthritis, 
and stated that he might need a total hip replacement.  (See 
private medical record, Dr. Pattillo, October 1990.)  The 
Board notes that Dr. Pattillo's reference to an automobile 
accident three years before was most likely a mistake, as 
there is no evidence in the file that the veteran was 
involved in any automobile accident other than the 1982 in-
service incident.  The following day, the veteran underwent a 
series of radiographic, diagnostic tests of the right hip and 
femur.  Dr. Daria Sandberg noted that the femoral head 
appeared normally articulated, but that the femoral head and 
neck appeared somewhat broadened and demonstrated a mild 
varus deformity.  (See private medical record, Dr. Sandberg, 
October 1990.)  She also noted marked degenerative 
osteoarthritis present, with loss of cartilage and less than 
1 mm of joint space.  Id.  She diagnosed "severe 
osteoarthritis of the right hip, presumably post-traumatic in 
nature,"  and concluded that "[i]n a patient of this age 
[32], these findings of osteoarthritis are most likely post-
traumatic."  Id.  Neither Dr. Pattillo nor Dr. Sandberg 
noted any fracture or residuals from any previous fracture.

The veteran subsequently underwent several years of medical 
treatment for his right hip.  In 1993, an x-ray revealed 
right hip osteoarthritis with subchondral bone sclerosis and 
joint space narrowing cephalad of the joint.  (See VA 
treatment record, June 1993.)  In March 1998, after years of 
medical treatment for his right hip, including a diagnosis of 
degenerative joint disease, the veteran underwent a total 
right hip replacement.  (See VAMC medical record, March, 
1998.)  X-rays taken prior to the procedure revealed right 
hip arthritis with osteophyte formation on femoral head and 
markedly diminished range of motion.  Id. 

In October 2005, following several years of medical treatment 
for disabling osteoarthritis of his left hip, the veteran 
underwent a total left hip replacement.  (See VA medical 
records, October 2005.)  In September 2005, pre-operative x-
rays revealed the presence of severe left degenerative joint 
disease and "no appearance of [an] old fracture."  (See VA 
medical records, September 2005.)  The diagnosis was 
"[p]rimary left hip osteoarthritis of unknown other etiology 
(steroids, SCFE [slipped capital femoral epiphysis], 
dysplasia."  Id.  

Following the RO's March 2006 denial to reopen his service 
connection claim for status post right hip fracture, and 
total hip replacement, including the denial of a new service 
connection claim for status post left total hip replacement, 
the veteran attended a hearing before a Decision Review 
Officer (DRO) at the RO.  During the hearing, the veteran 
reported having left hip symptoms since the February 1982 
automobile accident, and claimed that his left hip disorder 
was related to and had been aggravated by his in-service 
right hip disorder.  (See RO hearing, September 2006.)

During the May 2007 examination, the VA examiner noted that 
following service, the veteran first sought treatment for 
right hip pain in October 1990, when he was examined by a 
private physician, Dr. James Pattillo.  Dr. Pattillo 
diagnosed the veteran with right hip severe osteoarthritis, 
and stated that he might need a total hip replacement.  (See 
private medical record, Dr. Pattillo, October 16, 1990.)  
(The Board notes that Dr. Pattillo's reference to an 
automobile accident three years before was most likely a 
mistake, as there is no evidence in the file that the veteran 
was involved in any automobile accident other than the 1982 
in-service incident).  The examiner also reviewed right hip 
and femur x-rays taken the following day, in which Dr. Daria 
Sandberg diagnosed "severe osteoarthritis of the right hip, 
presumably post-traumatic in nature," and concluded that in 
a 32-year-old patient, findings of osteoarthritis are most 
likely post-traumatic.  (See private medical record, Dr. 
Sandberg, October 1990.)  The examiner observed that prior to 
the veteran's March 1998 total right hip replacement surgery, 
it was noted that the then 39-year-old veteran had severe 
post-traumatic osteoarthritis and post-traumatic degenerative 
joint disease of the right hip.  (See VAMC reports, March 
1998.)  The examiner also noted that the veteran underwent 
total left hip replacement surgery in October 2005 for severe 
osteoarthritis of his left hip.  (See VAMC reports, October 
2005.)  He stated that given the veteran's age, a vascular 
necrosis of the hip could not be ruled out.  (See VA medical 
examination, May 2007.)

Following his review of the claims file, and the veteran's 
self-reported history, the VA examiner physically examined 
the veteran and performed several tests.  As noted above, he 
concluded the following:

[I]t is possible that the veteran's bilateral 
hip conditions are the result of substance 
abuse or the motor vehicle accident.  The 
medical literature clearly establishes that 
trauma is the most common cause of hip joint 
avascular necrosis and 
osteoarthritis/degenerative joint disease.  
Avascular necrosis and degenerative changes 
can occur as late as 10 years after subcapital 
fractures of the femur or other injury.  
Although [the veteran] did not report specific 
hip joint symptoms or have abnormal hip joint 
physical examination findings at the time of 
the accident, this does not rule out the 
possibility that the subsequent development of 
avascular necrosis occurred.  Other risk 
factors for degenerative disease and avascular 
necrosis include alcohol abuse and steroid 
use.  Based upon the above[,] it can not be 
concluded without resorting to speculation if 
the right hip condition or the left hip 
condition are the result of the motor vehicle 
accident, or are the result of alcohol abuse, 
or some other cause, such as steroid use ....  
It is possible that these conditions are the 
result of the motor vehicle accident; however, 
it is also equally possible that these 
conditions are the result of substance abuse.

(See VA medical examination, May 2007.)  

As discussed, although the VA examiner ultimately found that 
any suggestion of a relationship between the current 
disability was speculative, the examiner also specifically 
noted that the medical literature clearly established that 
trauma was the most common cause of hip joint avascular 
necrosis and osteoarthritis/degenerative joint disease.  In 
light of these comments, the Board finds that a new VA 
examination is necessary to clarify the likelihood that the 
veteran's bilateral hip disability is service-connected.  See 
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination (with an 
examiner different from the one who 
examined the veteran in 2007) to determine 
whether his claim of status post bilateral 
hip disabilities are related to an injury 
sustained in service.  Any tests deemed 
necessary should be conducted, and the 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should be 
asked to indicate whether it is at least 
as likely as not (i.e., whether there is 
at least a 50 percent probability) that 
such disorder is related to the veteran's 
active military service.  Moreover, he or 
she should be asked to specifically 
comment on whether either the right or 
left hip disability is related to the 
veteran's February 1982 motor vehicle 
accident. 

The examiner should also be asked to 
comment on Dr. Pattillo's 1990 opinion 
which he diagnosed the veteran with right 
hip severe osteoarthritis, and Dr. 
Sandberg's 1990 findings that 
osteoarthritis in a 32-year-old is most 
likely post-traumatic.  Any and all 
opinions must be accompanied by a complete 
rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

The RO should also send the veteran a VCAA 
letter concerning his secondary service 
connection claim for left total hip 
replacement.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if necessary, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


